                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROWENA MOLSON,                                 )
                                               )
                       Plaintiff,              )       Case No. 1:19-cv-37
       v.                                      )
                                               )
JUDGE EARNEST J. DISANTIS, JR.,                )
 et al.,                                       )
                                               )
                       Defendants.             )


                                    MEMORANDUM OPINION

       Plaintiff Rowena Molson commenced this proceeding by filing a motion to proceed in

forma pauperis, ECF No. [1], and attaching to it a “complaint” directed against some twenty-

eight Defendants, many of whom are associated with the justice system, either as police officers

or as judges or other court personnel. The “complaint” consists of various disjointed phrases and

run-on sentences that are largely unintelligible. By way of example, Plaintiff vaguely alleges

“Discrimination by gender, false arrest, false imprisonment, hate crime, crime against humanity,

no cause, torture and abuse based on similar conditions of 1942-1944 at Ausweitz [sic] . . . .”

ECF No. 1-1, Section III. These phrases are referenced in connection with Plaintiff’s “plight to

file wrongful death” of her “aunt” and “uncle.” Id. Elsewhere, Plaintiff alludes to money she

paid in relation to “false statement cell phone crime issued by next door neighbour [sic].” ECF

no. 1-1, Section IV. As relief for her claims, Plaintiff seeks monetary damages. Id.

       The United States Court of Appeals for the Third Circuit has instructed the district courts

to utilize a two-step analysis to determine whether to direct service of a complaint where the

plaintiff seeks to proceed in forma pauperis. See Roman v. Jeffes, 904 F.2d 192, 194 n. 1 (3d Cir.

1990). “First, the district court evaluates a litigant's financial status and determines whether (s)he

                                                   1
is eligible to proceed in forma pauperis under § 1915(a). Second, the court assesses the

complaint under [§ 1915(e)(2)1] to determine whether it is frivolous.” Id. (citing Sinwell v.

Shapp, 536 F.2d 15 (3d Cir. 1976)); Schneller v. Abel Home Care, Inc., 389 F. App'x 90, 92 (3d

Cir. 2010). The Court finds that Plaintiff is without sufficient funds to pay the required filing fee.

Therefore, she will be granted leave to proceed in forma pauperis.

        Pursuant to 28 U.S.C. § 1915(e)(2), as amended, “[t]he court shall dismiss the case at any

time if the court determines that ... (B) the action or appeal (i) is frivolous or malicious; (ii) fails

to state a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant

who is immune from such relief.” A claim is frivolous if it: 1) is based upon an indisputably

meritless legal theory and/or, 2) contains factual contentions that are clearly baseless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989). Whether a complaint fails to state a claim under § 1915(e) is

governed by the same standard applicable to motions to dismiss under Federal Rule of Civil

Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which

requires the court to determine whether the complaint contains “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quotations omitted). However, before dismissing a complaint for failure to

state a claim upon which relief may be granted pursuant to § 1915, a court must grant the

plaintiff leave to amend his complaint, unless the amendment would be inequitable or futile. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

        Here, a review of plaintiff’s “complaint” reveals that it (1) fails even to identify, much

less properly state, a legal theory upon which relief can be granted and (2) is based upon stream

of consciousness ramblings which are essentially unintelligible or, at best, merely bald and

conclusory allegations of wrongdoing. Construing the complaint most liberally in Plaintiff’s

                                                    2
favor, the Court assumes that Plaintiff is attempting to state some type of claim under 42 U.S.C.

§ 1983 for the violation of her federal constitutional rights. Alternatively, Plaintiff may be trying

to assert claims for unlawful discrimination under, e.g., Title VI of the Civil Rights Act of 1964,

42 U.S.C. §2000d, Section 504 of the Rehabilitation Act, 29 U.S.C. §794(a), or Title II of the

American with Disabilities Act of 1990, 42 U.S.C. §12132. Although the “complaint” vaguely

alleges “discrimination by gender,” “false arrest,” “hate crimes,” and other generalized

wrongdoing, it provides no averments as to what exactly was done to Plaintiff, when it was done,

and by whom it was done. Accordingly, the pleading is utterly devoid of factual content that

would support the existence of a plausible constitutional violation, or an unlawful act of

discrimination, for which each of the named Defendants could be personally liable.

       In sum, to the extent Plaintiff’s “complaint” is intelligible, it contains little more than

recitations of legal phrases and conclusory allegations of wrongdoing. The Supreme Court has

admonished that “a plaintiff's obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

requires more than labels and conclusions....” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)) (alteration in the original). Having

failed to provide any factual predicate for any cognizable action, Plaintiff’s “complaint” fails to

state a claim upon which relief can be granted. Because further amendment would not be able to

cure its deficiencies, the “complaint” will be dismissed with prejudice.

       An appropriate Order follows.

                                                               __________________________
                                                               Susan Paradise Baxter
                                                               United States District Judge
cc:    Rowena Molson
       3592 Eagley Road
       East Springfield, PA 16411


                                                  3
(Via U.S. Mail)




                  4
